[Cite as PNC Bank, Natl. Assn. v. Seward, 2022-Ohio-3692.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




 PNC BANK, NATIONAL ASSOCIATION,                       :     CASE NO. CA2022-02-002

         Appellee,                                     :          OPINION
                                                                  10/17/2022
                                                       :
   - vs -
                                                       :

 JODY SEWARD aka JODY                                  :
 HONEYCUTT-GRIZZLE, et al.,
                                                       :
         Appellant.




            CIVIL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                               Case No. 17CV031020



Brock & Scott, PLLC, and Robert H. Young, for appellee.

Bieser, Greer & Landis LLP, and David P. Williamson, for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, Jody Seward aka Jody Honeycutt-Grizzle, appeals a decision of

the Preble County Court of Common Pleas granting summary judgment in favor of appellee,

PNC Bank, National Association ("PNC"), in a foreclosure action.

        {¶ 2} On July 5, 2006, Jody and her husband, John Seward, acquired title to real

property pursuant to a joint and survivorship deed. John signed a promissory note payable
                                                                   Preble CA2022-02-002

to Sommerville National Bank in the amount of $71,505. The note was secured by a

mortgage on the property; the mortgage was executed by both John and Jody. Sommerville

National Bank assigned the mortgage to National City Bank. That bank was subsequently

merged into PNC in 2008-2009.

         {¶ 3} On May 2, 2011, John passed away and Jody became the sole owner of the

property pursuant to her rights of survivorship. An estate for John was never opened. Jody

sought a loan modification from PNC. PNC informed Jody she was not eligible for a loan

modification because John was the borrower; further, it would not discuss the loan with her

until she was appointed executor/administrator of John's estate.       Nevertheless, Jody

continued to make payments on the loan both directly and through a mortgage assistance

program.

         {¶ 4} On March 28, 2014, PNC filed a complaint in foreclosure (the "2014

Foreclosure"), alleging the loan was in default. Invoking the note's acceleration clause,

PNC declared the entire debt due and sought judgment in the amount of $66,717.35, plus

interest, from March 9, 2014. According to an affidavit submitted by Sarah Greggerson, a

Default Litigation Specialist for PNC, the bank subsequently received payments totaling

$7,362.80, bringing the loan current through September 2014. The loan was reinstated.

On September 19, 2014, PNC filed a dismissal of the 2014 Foreclosure pursuant to Civ.R.

41(A).

         {¶ 5} On March 4, 2015, PNC filed a second complaint in foreclosure (the "2015

Foreclosure"), alleging the loan was in default. Pursuant to the acceleration clause, PNC

declared the entire debt due and sought judgment in the amount of $65,352, plus interest,

from February 7, 2015. On March 19, 2015, PNC sent a letter to the Estate of John Seward

at Jody's address, titled "Reinstatement Quote."     The letter advised that the sum of

$7,555.19 was due on or before April 16, 2015, to bring the loan current through that date,

                                            -2-
                                                                     Preble CA2022-02-002

and that the 2015 Foreclosure would proceed if the funds were not received by that date.

Greggerson averred that PNC received a $3,442.75 payment on April 10, 2015, bringing

the loan current through April 2015. The loan was reinstated. On April 13, 2015, PNC filed

a Civ.R. 41(A) dismissal of the 2015 Foreclosure.

      {¶ 6} On February 17, 2017, PNC filed a third complaint in foreclosure (the "2017

Foreclosure"), alleging the loan was in default. Pursuant to the acceleration clause, PNC

declared the entire debt due and sought judgment in the amount of $60,713.03, plus

interest, from August 1, 2016.

      {¶ 7} PNC and Jody both moved for summary judgment. Jody argued that the 2017

Foreclosure was barred by res judicata pursuant to the Civ.R. 41(A) double-dismissal rule

because all three foreclosure complaints arose from the same set of operative facts and the

Civ.R. 41(A) dismissal of the 2015 Foreclosure was a second dismissal, thereby constituting

an adjudication on the merits. PNC attached Greggerson's affidavit to its motion; Jody

attached her affidavit to her memorandum opposing PNC's motion for summary judgment.

      {¶ 8} On December 21, 2021, the trial court denied Jody's motion for summary

judgment and granted PNC's motion for summary judgment. The trial court determined that

the 2014 Foreclosure and the 2015 Foreclosure "were for different transactions" because

the amount due and the default date in the 2017 Foreclosure were different from the

amounts due and the default dates in the two prior foreclosures. Thus, the Civ.R. 41(A)

double-dismissal rule did not apply. The trial court denied Jody's summary judgment

motion. Regarding PNC's motion for summary judgment, the trial court noted that Jody did

not deny "that the loan was in default or that [PNC] is entitled to judgment as prayed for in

its complaint or its motion for summary judgment" other than to assert that the 2017

Foreclosure was barred by the double-dismissal rule, a rule the trial court had found

inapplicable. Accordingly, the trial court granted PNC's summary judgment motion.

                                             -3-
                                                                       Preble CA2022-02-002

         {¶ 9} Jody now appeals, raising the following assignment of error:

         {¶ 10} THE TRIAL COURT ERRED BY GRANTING SUMMARY JUDGMENT TO

APPELLEE PNC BANK AND BY DENYING SUMMARY JUDGMENT TO APPELLANT,

JODY HONEYCUTT-GRIZZLE, AKA JODY SEWARD.

         {¶ 11} Jody argues the trial court erred in granting summary judgment to PNC. Jody

asserts that the 2017 Foreclosure was barred by res judicata pursuant to the double-

dismissal rule because PNC voluntarily dismissed its first two foreclosure complaints under

Civ.R. 41(A)(1)(a) and the second dismissal became an adjudication on the merits of the

claim.

         {¶ 12} An appellate court reviews a trial court's decision on a motion for summary

judgment de novo, independently and without deference to the decision of the trial court.

Flagstar Bank, FSB v. Sellers, 12th Dist. Butler No. CA2009-11-287, 2010-Ohio-3951, ¶ 7.

Summary judgment is proper when there is no genuine issue of material fact remaining for

trial, the moving party is entitled to judgment as a matter of law, and reasonable minds can

only come to a conclusion adverse to the nonmoving party, construing the evidence most

strongly in that party's favor. See Civ.R. 56(C); Harless v. Willis Day Warehousing Co., 54

Ohio St.2d 64 (1978). The applicability of res judicata is a question of law, which this court

reviews de novo. Ginn v. Stonecreek Dental Care, 12th Dist. Fayette No. CA2021-07-013,

2022-Ohio-51, ¶ 14.

         {¶ 13} Civ.R. 41(A)(1) provides, in pertinent part, that "a plaintiff, without order of

court, may dismiss all claims asserted by that plaintiff against a defendant[.]         Unless

otherwise stated in the notice of dismissal * * * , the dismissal is without prejudice, except

that a notice of dismissal operates as an adjudication upon the merits of any claim that the

plaintiff has once dismissed in any court."       The double-dismissal rule only applies to

voluntary dismissals by the plaintiff under Civ.R. 41(A)(1)(a); other forms of dismissal under

                                               -4-
                                                                        Preble CA2022-02-002

Civ.R.41(A) do not implicate the double-dismissal rule. Olynyk v. Scoles, 114 Ohio St.3d

56, 2007-Ohio-2878, ¶ 26.

       {¶ 14} "It is well established that when a plaintiff files two unilateral notices of

dismissal under Civ.R. 41(A)(1)(a) regarding the same claim, the second notice of dismissal

functions as an adjudication of the merits of that claim." U.S. Bank Natl. Assn. v. Gullotta,

120 Ohio St.3d 399, 2008-Ohio-6268, ¶ 25. "In that situation, the second dismissal is with

prejudice under the double-dismissal rule, and res judicata applies if the plaintiff files a third

complaint asserting the same cause of action." Id. When a second dismissal functions as

an adjudication on the merits, res judicata bars an action based upon any claim arising out

of the transaction that was the subject matter of the previous action. Id. at ¶ 26. For

purposes of res judicata analysis, a "transaction" is defined as a "common nucleus of

operative facts." Id. at ¶ 27.

       {¶ 15} In Gullota, the Ohio Supreme Court discussed the application of the Civ.R.

41(A)(1)(a) double-dismissal rule to foreclosure actions.         In that case, the bank had

voluntarily dismissed its first two foreclosure complaints before filing a third foreclosure

complaint based upon the same note, the same mortgage, and the same default. In each

complaint, the bank invoked the acceleration clause, declaring the entire principal amount

due. As Gullotta never made a payment, the principal amount the bank claimed due in each

of the three foreclosure complaints was the same.

       {¶ 16} The supreme court held that the bank's third foreclosure complaint was barred

by res judicata under the double-dismissal rule of Civ.R. 41(A)(1)(a) because all three

complaints arose from the same common nucleus of operative facts. Gullotta, 2008-Ohio-

6268 at ¶ 18, 28. Of significance to the supreme court were the facts that: (1) all three

foreclosure complaints were based upon the same note, the same mortgage, and the same

default; (2) the note and mortgage never changed in that they were never amended in any

                                               -5-
                                                                      Preble CA2022-02-002

way; (3) all three complaints arose from Gullotta's original default, when the entire principal

became due; (4) Gullotta never made a single payment after the initial default; (5) the bank

asked for the same amount of principal in each of its complaints; and (6) the bank never

reinstated the loan. Id. at ¶ 19, 28, and 36.

       {¶ 17} The supreme court noted that "Civ.R. 41(A) would not apply to bar a third

claim if the third claim were different from the dismissed claims." (Emphasis sic.) Id. at ¶

33. "Had there been any change as to the terms of the note or mortgage, had any payments

been credited, or had the loan been reinstated, then this case would concern a different set

of operative facts, and res judicata would not be in play. Instead, 15 months passed

between the date of the alleged default and [the bank's] second voluntary dismissal. In that

period, nothing changed between the parties." Id. at ¶ 38.

       {¶ 18} Paragraph 18 of the mortgage co-signed by Jody provides a right to reinstate

the loan after acceleration if, among other conditions, the borrower "pays Lender all sums

which then would be due under this Security Instrument and the Note as if no acceleration

had occurred[.]" Paragraph 18 further provides, "Upon reinstatement by Borrower, this

Security Instrument and obligations secured hereby shall remain fully effective as if no

acceleration had occurred." Reinstatement under the mortgage does not require any formal

documentation.

       {¶ 19} Greggerson's affidavit provides that the loan was reinstated twice after Jody

made substantial payments and prior to the Civ.R. 41(A) dismissals of the 2014 Foreclosure

and the 2015 Foreclosure.       Specifically, Greggerson averred that PNC received two

payments on September 17, 2014, totaling $7,362.80. "These payments brought the loan

current through September 2014. The loan was reinstated." The 2014 Foreclosure was

subsequently dismissed. Greggerson further averred that PNC "received payment in the

amount of $3,442.75 on April 10, 2015. This payment brought the loan current through April

                                                -6-
                                                                     Preble CA2022-02-002

15, and the loan was reinstated." The 2015 Foreclosure was subsequently dismissed.

       {¶ 20} Jody avers in her affidavit that a foreclosure action was filed in 2014 and that

following Legal Aid's help in successfully restoring funds from a mortgage assistance

program, "the loan was * * * reinstated." Jody further avers that: (1) in March 2015, PNC

sent a reinstatement letter to the Estate of John Seward; (2) upon determining what was

required to bring the loan current, Jody "sent PNC a payment for the full reinstatement

amount, which PNC received on April 10, 2015"; and (3) the loan was subsequently

reinstated.

       {¶ 21} Although the three foreclosure complaints were based upon the same

mortgage and the same note, they did not arise from a common nucleus of operative facts.

Unlike the defaulting homeowner in Gullotta, Jody made payments to PNC either directly or

through a mortgage assistance program, first after the 2014 Foreclosure was filed, and

again after the 2015 Foreclosure was filed, thereby reducing the entire amount of the

principal each time, and resulting in the loan being reinstated twice. Whereas the bank in

Gullotta demanded the same principal payment upon the initial default of the loan and in

every subsequent foreclosure complaint, PNC demanded a different principal amount each

time it filed a foreclosure complaint.

       {¶ 22} Under these circumstances, the 2014 Foreclosure was based on a default of

the original terms of the note and mortgage whereas the 2015 Foreclosure and the 2017

Foreclosure were based on a default of the reinstated note and mortgage. Thus, because

the 2015 Foreclosure was distinct from the 2014 Foreclosure as the bases for the two

complaints were different, the dismissal of the 2015 Foreclosure constituted the first

dismissal on the new claim, it did not operate as an adjudication on the merits, and the 2017

Foreclosure was not barred by the Civ.R. 41(A)(1)(a) double-dismissal rule. See Deutsche

Bank v. Smith, 1st Dist. Hamilton No. C-140514, 2015-Ohio-2961 (because borrower's

                                             -7-
                                                                     Preble CA2022-02-002

payment to cure default was credited, the third foreclosure complaint was different than the

two previously dismissed foreclosure complaints, and the Civ.R. 41[A][1] double-dismissal

rule was not applicable); Wells Fargo Bank, N.A. v. Bischoff, 6th Dist. Wood No. WD-13-

045, 2014-Ohio-967 (double-dismissal rule not implicated where the dismissal of the first

action resulted in the modification and reinstatement of the note and mortgage, where the

subject of the present action is the borrower's default on the modified note and mortgage,

and thus, where the claim in the present action was different than the claim in the first

action); U.S. Bank Natl. Assn. v. Lavelle, 8th Dist. Cuyahoga No. 104234, 2016-Ohio-7783;

and Bank of Am., N.A. v. Gaizutis, 11th Dist. Geauga No. 2014-G-3176, 2014-Ohio-4310.

      {¶ 23} Based upon the right to reinstatement of the loan after acceleration under

Paragraph 18 of the mortgage, the unequivocal summary judgment evidence that the loan

was reinstated after the 2014 Foreclosure and the 2015 Foreclosure, and the fact that the

2017 Foreclosure sought a different principal amount and was based upon a different

default date than the two previous foreclosure complaints, the claim in the 2017 Foreclosure

did not arise out of the transaction that was the subject matter of the previously dismissed

foreclosure actions and therefore, did not arise from a common nucleus of operative facts

with either of the two prior foreclosures. The trial court properly concluded that PNC's 2017

Foreclosure was not barred by res judicata under the Civ.R. 41(A)(1)(a) double-dismissal

rule. The trial court did not err in granting PNC's motion for summary judgment and in

denying Jody's motion for summary judgment.

      {¶ 24} Jody's assignment of error is overruled.

      {¶ 25} Judgment affirmed.


      HENDRICKSON and BYRNE, JJ., concur.




                                             -8-